IN THE SUPREME COURT OF THE STATE OF NEVADA


                       DENISE NAVAL POOL,                                  No. 83168
                                         Appellant,
                                     vs.                                        FILED
                       JOEL E. POOL,
                                                                                FEB 1 1 2022
                                         Respondent.
                                                                                ELIZABETH A. BROWN
                                                                              CLERK OF SyPREME COURT
                                                                                      ,
                                                                             BY       'Y
                                                                                   DEP iligtE
                                                                                          C dLrI
                                                                                              RK


                                          ORDER DISMISSING APPEAL

                                 Appellant's motion for a voluntary dismissal of this appeal is
                      granted. This appeal is dismissed. NRAP 42(b).
                                 It is so ORDERED.




                                                       CLERK OF THE SUPREME COURT
                                                       ELIZABETH A. BROWN

                                                       BY:




                      cc:   Hon. Soonhee Bailey, District Judge, Family Court Division
                            Lansford W. Levitt, Settlement Judge
                            The Law Offices of Patrick Driscoll, LLC
                            Pecos Law Group
                            Eighth District Court Clerk




 SUPREME COURT
      OF
       NEVADA


CLERK'S ORDER

 (0) l (>47   .zggp
                                                                                           -o4/   71,2